Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1711002A 21 (given in 371 report).
Regarding claim 1, CN 1711002A teaches an organic light emitting diode display panel, comprising: 

a light emitting layer on the base substrate, wherein a spectral width at 10% - 15% of a maximum spectral intensity of an emission spectrum of the light emitting layer is not less than 200 nm, and a yellow-green wave band of the emission spectrum comprises at least one peak located between 550 nm - 562 nm. (Description, page 1, the last paragraph, page 2, the last paragraph to page 3, lines 2 and fig. 3)  
Regarding claim 3, above prior art teaches organic light emitting diode display panel according to claim 1 or 2, wherein the emission spectrum comprises at least three peaks (description, page 1, the last paragraph, page 2, last paragraph to page 3, lines 2 and fig. 3 ).  
Regarding claim 15, above prior art teaches display device, comprising the organic light emitting diode display panel according to any one of claims 1 (Description, page 1, the last paragraph, page 2, the last paragraph to page 3, lines 2 and fig. 3).  

Regarding claim 16, CN 1711002A teaches an manufacturing method of an organic light emitting diode display panel, comprising: 
forming a light emitting layer on a base substrate (the layer 13 is deposited on some layer, such as 31, this layer being a base substrate), wherein a spectral width at 10% - 15% of a maximum spectral intensity of an emission spectrum of the light emitting layer is not less than 200 nm, and a yellow-green wave band of the emission spectrum comprises at least one peak located between 550 nm - 562 nm (Description, page 1, the last paragraph, page 2, the last paragraph to page 3, lines 2 and fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1711002A 21 (given in 371 report) as applied to claim 1 above, and further in view of CN 102842273 A.
Regarding claim 2 and 13 CN 1711002A teaches an organic light emitting diode display panel.
CN 1711002A fails to teach:
a color filter layer on a side of the light emitting layer away from the base substrate and on a light exit side of the light emitting layer, and comprising color filter elements of at least three colors, wherein a color filter element of one color is configured to only transmit light having a wavelength greater than 580 nm, and have a transmittance greater than 50% for light having a wavelength of 595 nm
the organic light emitting diode display panel comprises a red pixel, a green pixel, a blue pixel, and a white pixel, and the color filter elements of the at least three colors comprise a red color filter element, a green color filter element, and a blue color filter element, which are disposed in the red pixel, the green pixel, and the blue pixel, respectively
Prior art CN 102842273 teaches an OLED panel having the above limitations (par. 38-46 and 46; fig. 1 and 7).  The use of color filters to modify light emission would have been known to a PHOSITA since this would increase the ubiquity of the OLED device structure.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1711002A 21 (given in 371 report) as applied to claim 1 above, and further in view of CN 102842273 A.
Regarding claim 2 and 13 CN 1711002A teaches an organic light emitting diode display panel.
CN 1711002A fails to teach:
a color filter layer on a side of the light emitting layer away from the base substrate and on a light exit side of the light emitting layer, and comprising color filter elements of at least three colors, wherein a color filter element of one color is configured to only transmit light having a wavelength 
the organic light emitting diode display panel comprises a red pixel, a green pixel, a blue pixel, and a white pixel, and the color filter elements of the at least three colors comprise a red color filter element, a green color filter element, and a blue color filter element, which are disposed in the red pixel, the green pixel, and the blue pixel, respectively
Prior art CN 102842273 teaches an OLED panel having the above limitations (par. 38-46 and 46; fig. 1 and 7).  The use of color filters to modify light emission would have been known to a PHOSITA since this would increase the ubiquity of the OLED device structure.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1711002A 21 (given in 371 report) as applied to claim 1 above, and further in view of CN 102842273 A.
Regarding claim 9 and 14 CN 1711002A teaches an organic light emitting diode display panel.
CN 1711002A fails to teach:
the light emitting layer comprises three laminated layers  
the light emitting layer is a white light emitting layer

Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1711002A 21 (given in 371 report) as applied to claim 16 above, and further in view of CN 102842273 A.
Regarding claim 17 CN 1711002A teaches an organic light emitting diode display panel.
CN 1711002A fails to teach:
forming a color filter layer on a side of the light emitting layer away from the base substrate, the color filter layer being on a light exit side of the light emitting layer and comprising color filter elements of at least three colors, wherein a color filter element of one color is configured to only transmit light having a wavelength greater than 580 nm, and have a transmittance greater than 50% for light having a wavelength of 595 nm.  

Prior art CN 102842273 teaches an OLED panel having the above limitations (par. 38-46 and 46; fig. 1 and 7).  The use of color filters to modify light emission would have been known to a PHOSITA since this would increase the ubiquity of the OLED device structure.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 are objected to based on their dependency.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are objected to based on their dependency.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894